UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended: June 30, 2017 OR [_] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from: to . Commission File Number: 001-336180 ULURU Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 41-2118656 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 4452 Beltway Drive Addison, Texas (Address of Principal Executive Offices) (Zip Code) (214) 905-5145 Registrant's Telephone Number, including Area Code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company or an emerging growth company. See definition of “accelerated filer”, “large accelerated filer”,“smaller reporting company” and “emerging growth company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Emerging growth company o If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 7(a)(2)(B) of the Securities Act .o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes¨Noþ As of August 14, 2017, there were 201,349,431 shares of the registrant’s Common Stock, $0.001 par value per share (“Common Stock”), nil shares of Series A Preferred Stock, $0.001 par value per share, issued and outstanding, and nil shares of Series B Preferred Stock, $0.001 par value per share, issued and outstanding. ULURU Inc. INDEX TO FORM 10-Q For the Three and Six Months Ended JUNE 30, 2017 Page PART I FINANCIAL INFORMATION Item 1. Financial Statements. 3 Condensed Consolidated Balance Sheets as of June 30, 2017 (unaudited) and December 31, 2016 (audited) 3 Condensed Consolidated Statements of Operations (unaudited) for the three and six months ended June 30, 2017 and 2016 4 Condensed Consolidated Statements of Cash Flows (unaudited) for the six months ended June 30, 2017 and 2016 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 27 Item 4. Controls and Procedures. 27 PART II OTHER INFORMATION Item 1. Legal Proceedings. 28 Item 1A. Risk Factors. 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 28 Item 3. Defaults Upon Senior Securities. 28 Item 4. Mine Safety Disclosures. 28 Item 5. Other Information. 28 Item 6. Exhibits. 29 Signatures. 29 - 2 - Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. Financial Statements. ULURU Inc. CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2017 December 31, 2016 (Unaudited) (Audited) ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, net Inventory Prepaid expenses and deferred charges Total Current Assets Property, Equipment and Leasehold Improvements, net Other Assets Intangible asset - patents, net Intangible asset - licensing rights, net Deposits Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Accrued liabilities Accrued interest 53 Promissory note payable, current portion Deferred revenue, current portion Total Current Liabilities Long Term Liabilities Convertible notes payable, net of unamortized debt discount and debt issuance costs Deferred revenue, net of current portion Total Long Term Liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Preferred Stock - $0.001 par value; 20,000 shares authorized; Preferred Stock Series A, 1,000 shares designated; no shares issued and outstanding at June 30, 2017 and December 31, 2016, respectively Preferred Stock Series B, 1,250 shares designated; 1,250 and nil shares issued and outstanding at June 30, 2017 and December 31, 2016, respectively 1 Common Stock - $0.001 par value; 200,000,000 shares authorized; 76,349,431 and 62,974,431 shares issued and outstanding at June 30, 2017 and December 31, 2016, respectively Additional paid-in capital Accumulated(deficit) ) ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. - 3 - Table of Contents ULURU Inc. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, Six months Ended June 30, Revenues License fees $ Product sales, net Total Revenues Costs and Expenses Cost of product sold Research and development Selling, general and administrative Amortization of intangible assets Depreciation Total Costs and Expenses Operating (Loss) Other Income (Expense) Interest and miscellaneous income 2 4 Interest expense ) Foreign currency transaction gain (loss) Gain on settlement of liability Accommodation fee due on promissory note ) (Loss) Before Income Taxes ) Income taxes Net (Loss) $ ) $ ) $ ) $ ) Basic and diluted net (loss) per common share $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. - 4 - Table of Contents ULURU Inc. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, OPERATING ACTIVITIES : Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization of intangible assets Depreciation Share-based compensation for stock and options issued to employees Share-based compensation for options issued to non-employees Amortization of debt discount on promissory note Amortization of debt issuance costs Change in operating assets and liabilities: Accounts receivable Inventory ) Prepaid expenses and deferred charges Deposits ) Accounts payable Accrued liabilities ) ) Accrued interest Deferred revenue ) ) Total Net Cash Used in Operating Activities ) ) INVESTING ACTIVITIES : Purchase of equipment ) Net Cash Used in Investing Activities ) FINANCING ACTIVITIES : Proceeds from issuance of convertible notes and warrant, net Proceeds from sale of preferred stock, net Proceeds from sale of common stock and warrants, net Offering costs associated with acquisition of licensing rights in 2015 ) Additional principle due on promissory note due to accommodation fee Proceeds from issuance of promissory notes Repayment of principle due on promissory notes ) ) Net Cash Provided by Financing Activities Net Increase in Cash Cash,beginning of period Cash,end of period $ $ SUPPLEMENTAL CASH FLOW DISCLOSURE: Cash paid for interest $ $ Non-cash investing and financing activities: Issuance of common stock for acquisition of licensing rights $ Issuance of common stock for principle due on promissory note $ Issuance of common stock for interest due on promissory note $ Issuance of common stock for services $ The accompanying notes are an integral part of these condensed consolidated financial statements. - 5 - Table of Contents ULURU Inc. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1. COMPANY OVERVIEW AND BASIS OF PRESENTATION Company Overview ULURU Inc. (hereinafter “we”, “our”, “us”, “ULURU”, or the “Company”) is a Nevada corporation.We are a specialty medical technology company committed to developing and commercializing a range of innovative wound care and mucoadhesive film products based on our patented Nanoflex® and OraDiscTM technologies, with the goal of improving outcomes for patients, health care professionals, and health care payers. Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America (“U.S. GAAP”) for interim financial information and with the instructions to Form 10-Q and include the accounts of ULURU Inc., a Nevada corporation, and its wholly-owned subsidiary, Uluru Delaware Inc., a Delaware corporation.They do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. All adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation of the Company’s financial position as of June 30, 2017 and the results of its operations for the three and six months ended June 30, 2017 and 2016 and cash flows for the six months ended June 30, 2017 and 2016 have been made. The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, as well as disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting periods.Actual results may differ from those estimates and assumptions.These differences are usually minor and are included in our consolidated financial statements as soon as they are known.Our estimates, judgments, and assumptions are continually evaluated based on available information and experience. Because of the use of estimates inherent in the financial reporting process, actual results could differ from those estimates. All intercompany transactions and balances have been eliminated in consolidation. Operating results for the three and six months ended June 30, 2017 are not necessarily indicative of the results that may be expected for the year ending December 31, 2017. These condensed consolidated financial statements should be read in conjunction with the financial statements and notes thereto contained in the Company’s Annual Report on Form 10-K for the year ended December 31, 2016, referred to as our 2016 Form 10-K as filed with the Securities and Exchange Commission on April 17, 2017, including the risk factors set forth therein NOTE 2. SIGNIFICANT ACCOUNTING POLICIES The significant accounting policies used in preparation of these condensed consolidated financial statements for the three and six months ended June 30, 2017 are consistent with those discussed in Note 2 to the consolidated financial statements in our 2016 Form 10-K, as filed with the Securities and Exchange Commission on April 17, 2017. NOTE 3. THE EFFECT OF RECENTLY ISSUED ACCOUNTING STANDARDS There were no new accounting pronouncements adopted or enacted during the periods presented that had, or are expected to have, a material impact on our financial statements. - 6 - Table of Contents NOTE 4. SEGMENT INFORMATION Our entire business is managed by a single management team, which reports to the Chief Executive Officer.Our corporate headquarters in the United States collects proceeds from product sales, licensing fees, and royalties from our arrangements with external customers and licensees.Our revenues are currently derived primarily from distribution partners for international activities and our domestic sales activities for our products. Revenues per geographic area for the three and six months ended June 30 are summarized as follows: Three Months Ended June 30, Six months Ended June 30, Revenues % Domestic $ 67
